Citation Nr: 0335506	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-19 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder, to include depression, nervous disorder, and post-
traumatic stress disorder (PTSD).

2.  Entitlement to an increased disability evaluation for a 
duodenal ulcer, with duodenitis and esophagitis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from August 1944 to January 
1950.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied the veteran's request to 
reopen his previously denied claim for service connection for 
a psychiatric disorder and denied the veteran's claim for an 
increased disability evaluation for his duodenal ulcer.

The Board observes that the veteran's claim of entitlement to 
service connection for a psychiatric disorder was first 
considered and denied by the RO in an unappealed October 1977 
rating decision.  See 38 U.S.C.A. § 7105(c) (if a notice of 
disagreement is not filed within one year of notice of the 
RO's decision, the RO's determination becomes final).  
Nonetheless, regardless of the previous disposition of the 
veteran's claim for service connection of a psychiatric 
disorder, the Board is precluded from considering the 
substantive merits of this claim without first finding that 
new and material evidence has been submitted.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  See also Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
Therefore, the Board finds that this issue is more 
appropriately characterized as whether new and material 
evidence has been presented to reopen a claim of entitlement 
to service connection for a psychiatric disorder.  This is 
significant, because in cases where there is a prior final 
decision, the Board is required to determine whether new and 
material evidence has been presented before reopening the 
claim and adjudicating the claim of entitlement to service 
connection on the merits.  Id.

The issue of entitlement to an increased disability 
evaluation for a duodenal ulcer, with duodenitis and 
esophagitis, will be addressed by the Board in the REMAND 
portion of this decision.




FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  In an unappealed October 1977 rating decision, the RO 
denied the veteran's claim of service connection for a 
psychiatric disorder.

3.  In an unappealed October 1992 rating decision, the RO 
denied the veteran's claim to reopen his previously denied 
claim of entitlement to service connection for a psychiatric 
disorder.

4.  The evidence associated with the claims file subsequent 
to the October 1977 and October 1992 rating decisions is new, 
but does not provide facts, by themselves or in connection 
with the prior evidence of record, necessary to substantiate 
the claims of service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The October 1977 rating decision denying service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).

2.  An October 1992 rating decision denying the veteran's 
claim to reopen his previously denied claim of service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).

3.  The evidence associated with the veteran's claims file 
subsequent to the RO's October 1977 and October 1992 rating 
decisions is not new and material, and the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for a psychiatric 
disorder, on the basis that he has submitted new and material 
evidence not only sufficient to reopen his claim, but also 
sufficient to grant entitlement to service connection.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The July 2002 rating 
decision and the October 2002 statement of the case issued in 
connection with the veteran's appeal, as well as a June 2002 
letter, have notified him of the evidence considered, the 
pertinent laws and regulations, and the reason that his claim 
was denied.  The RO indicated that it would review the 
information of record and determine what additional 
information is needed to process the veteran's claim.  In 
addition, the June 2002 letter from the RO and the October 
2002 statement of the case included the criteria for 
reopening previously denied claims and for granting service 
connection, as well as other regulations pertaining to his 
claim.  Likewise, the letter to the veteran and the statement 
of the case notified the veteran of the provisions of the 
VCAA, the kind of information needed from him, and what he 
could do to help his claim, as well as the VA's 
responsibilities in obtaining evidence.  While the RO 
requested that any evidence the veteran had to be submitted 
within 30 days, the letter also informed him that he had up 
to one year from the date of the letter to submit additional 
evidence.  The Board would also note that more than one year 
has passed since the date of the VCAA letter and that in 
September 2003 the veteran's representative requested that 
the veteran's claim be forwarded to the Board for review.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied and 
that the veteran has effectively waived any further 
notification under the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (requiring VA to notify the veteran 
of what evidence he was required to provide and what evidence 
VA would attempt to obtain).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

The Board observes that the veteran's claim of entitlement to 
service connection for a psychiatric disorder was first 
considered and denied in an October 1977 rating decision.  
The veteran's claim was originally denied on the basis that 
there was no evidence that the veteran's psychiatric disorder 
was incurred during the veteran's service or within a year of 
his discharge.  The RO relied on the veteran's service 
medical records and a VA examination report.  The veteran's 
service medical records were negative for evidence of 
treatment for a psychiatric disorder, but did note that the 
veteran complained of emotional trauma from divorce 
proceedings during treatment for a duodenal ulcer.  The VA 
examination report stated that the veteran was diagnosed with 
anxiety neurosis with depression and psychophysiological 
gastrointestinal symptoms.  Mental status examination showed 
poor insight and judgment, a flat affect, depression, poor 
relationships, and impaired memory.  The veteran's claims to 
reopen his previously denied claim of entitlement to service 
connection for a psychiatric disorder were denied in 
September 1979, April 1981, April 1988, and October 1992 on 
the basis that the veteran failed to provide new and material 
evidence demonstrating treatment for a psychiatric disorder 
during or immediately following his service.  In particular, 
the veteran's claim was denied on the basis that the medical 
evidence showed treatment for anxiety with depression, but 
did not show a relationship between the treatment and the 
veteran's service.

In April 2002, the veteran filed a claim for service 
connection of a psychiatric disorder, including PTSD, a 
nervous disorder, and depression, which the RO initially 
interpreted as a claim to reopen.  Following the receipt of 
additional medical records, the RO denied the veteran's claim 
on the basis that the medical evidence did not show that the 
veteran's psychiatric disorder was incurred or aggravated by 
his military service.  The veteran filed a notice of 
disagreement in September 2002, the RO issued a statement of 
the case in October 2002, and the veteran perfected his 
appeal in December 2002.  

Despite the RO's apparent reopening of the veteran's claim, 
the Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
that claim on a de novo basis.  See Barnett at 1384.  Once 
the Board finds that no such evidence has been offered, the 
analysis must end, and the RO's determination in this regard 
becomes irrelevant, as further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  See Barnett at 1383-1384.

As the Board may find no new and material evidence even where 
the RO found that there was such evidence, reopened the 
veteran's claim, and adjudicated it on its merits, without 
violating due process, any finding on the merits entered when 
new and material evidence has not been submitted "is a legal 
nullity."  See Butler v. Brown, 9 Vet. App 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).   See also 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (The 
statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).

In this regard, the Board notes that the RO, as previously 
mentioned adjudicated the veteran's claim as one of 
entitlement to service connection for a psychiatric disorder, 
including PTSD, anxiety, and depression.  While the Board 
acknowledges that the veteran raised a claim of PTSD, the 
Board points out that the veteran has not submitted any 
evidence of a diagnosis of PTSD, and that additional 
development of this claim is not required.  See 38 C.F.R. 
§ 3.304(f) (service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor).  Similarly, as previously discussed, the 
veteran's claim of service connection for a psychiatric 
disorder was previously adjudicated by the RO, and thus, the 
appropriate stance for the Board is to determine whether new 
and material evidence has been presented before reopening the 
claim and adjudicating the claim of entitlement to service 
connection on the merits.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1).  If a NOD is not filed within one year of notice of 
the decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c).  In addition, where the veteran files 
a NOD, but fails to perfect his appeal within sixty days of 
the date on which the statement of the case was mailed or 
within one year from the date of mailing the notice of the 
decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(d)(3) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.204(b), 20.302(b), 20.1103.  Once an RO's decision 
becomes final, absent submission of new and material 
evidence, the claim may not be reopened or readjudicated by 
the VA.  See 38 U.S.C.A. § 5108.  In this case, the veteran 
did not file a NOD after the October 1977 rating decision, or 
after any of the subsequent rating decisions in 1979, 1981, 
1988, or 1992.  Therefore, these rating decisions are final 
and are not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 
20.302, 20.1103.  However, if new and material evidence is 
presented or secured with regard to a claim that was 
disallowed, the Secretary must reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156. 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened. 

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a). The Board notes that new 
regulations redefine "new and material evidence" and clarify 
the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  See 38 
C.F.R. §§ 3.156(a), 3.159(c) (2003).  Those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. at 45,620.  As the current 
claim was filed after that date, the new version of the 
regulation is applicable in this case.  

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2003).   If all of the tests are 
satisfied, the claim must be reopened.

Additional evidence has been associated with the claims file 
since the RO's October 1977 rating decision denying the 
veteran's claim of service connection for a psychiatric 
disorder and the RO's October 1992 decision denying the 
veteran's claim to reopen his previously denied claim of 
service connection for a psychiatric disorder.  This evidence 
includes VA medical records dated January 1996 through July 
2002 and private medical records dated August 2002.

VA medical records dated January 1996 through March 2002, 
from the Fayetteville, Arkansas VA Medical Center, state that 
the veteran was diagnosed with depression, anxiety, and major 
depression in partial remission.  Increased psychiatric 
symptomatology and exacerbations of his intermittent 
explosive disorder were attributed to changes in the 
veteran's medication and noncompliance with the medication 
regimen by the veteran.  Diagnoses and treatment for a right 
inguinal hernia, hypercholesterolemia, coronary artery 
disease, cervical stenosis, senile cataracts, 
arteriosclerotic heart disease, obstructive lung disease, and 
hypertension were also noted.

VA medical records from the Kansas City VA Medical Center, 
dated October 1997 through February 1998 indicate that the 
veteran was diagnosed with chronic obstructive pulmonary 
disease, coronary artery disease, hypertension, depression, 
and benign positional vertigo. 

Private medical records from St. John's Regional Medical 
Center, dated August 2002, indicate that the veteran was 
treated for coronary artery disease with a percutaneous 
transluminal coronary angioplasty.

Additional VA medical records from the Fayetteville, Arkansas 
VA Medical Center, dated July 2002 through January 2003 
indicate that the veteran was diagnosed with major 
depression, in partial remission and intermittent explosive 
personality disorder.  The veteran's major depression and 
explosive outbursts were determined to be related to poor 
stress control.  In July 2002, the veteran reported 
nightmares related to treatment by commanding officers while 
he was in the military and to treatment by staff at VA.  

In addition, in July 2002 statements by the veteran, he 
reported that he abused alcohol during his service and that a 
Lieutenant "Pascarelli" was "mean" and "was after [him]" 
while he was aboard ship.   He also reported treatment at 
Portsmouth Navy Hospital, including removal of his appendix 
and the use of Phenobarbital.  He further stated that he shot 
another man to death after his service and described a series 
of encounters with VA employees over the years.

In September 2002, the veteran submitted a statement 
asserting that his psychiatric disorder was related to his 
service-connected duodenal ulcer.  He also alleged that his 
VA records were purged by a VA employee and that his "early 
records" were destroyed in a fire.  

Based on the foregoing evidence, the Board finds that the 
veteran has not satisfied his burden of presenting new and 
material evidence with regard to reopening his claim of 
entitlement to service connection for a psychiatric disorder.  
Although the private medical records and VA medical records 
are new, in that they were not previously of record, these 
records are not material to the veteran's claim for service 
connection for a psychiatric disorder.  The records do not 
address what was missing at the time of the October 1977 or 
October 1992 rating decisions, even when considered with the 
record as a whole.  What was missing at the time of the 
October 1977 and October 1992 rating decisions was evidence 
that the veteran's psychiatric disorder was incurred in or 
aggravated by his service.  These records refer only to the 
evaluation and treatment, i.e., the current diagnosis and 
severity, of the veteran's current psychiatric disorders, 
including depression and anxiety.  In short, the records 
pertaining to the veteran's psychiatric disorder do not 
substantiate his claim because they fail to provide evidence 
demonstrating that the veteran's psychiatric disorder had its 
onset during his service or within a year thereafter.  As 
such, these records do not constitute new and material 
evidence because they do not show a causal relationship 
between the veteran's service and any symptomatology or 
diagnoses related to the veteran's current psychiatric 
disorder.  Accordingly, the Board finds that the veteran has 
not submitted new and material evidence sufficient to reopen 
his claim of entitlement to service connection for a 
psychiatric disorder.

Additionally, while the veteran has submitted lay statements 
in connection with his claim to reopen, these statements, 
while new, do not demonstrate that his disorder was incurred 
or aggravated during his service.  As a causal link between 
the veteran's current psychiatric disorder and his service 
has not been established, and because the veteran is a 
layperson without medical training or expertise, his 
contentions do not constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions or evidence of causation, as it requires medical 
knowledge).

In light of the above, the Board concludes that the newly 
submitted evidence is not material so as to warrant reopening 
the previously denied claim for service connection of a 
psychiatric disorder.


ORDER

New and material evidence not having been submitted to reopen 
the claim, service connection for a psychiatric disorder is 
denied.


REMAND

The veteran essentially contends that the disability 
evaluation assigned for his duodenal ulcer, with duodenitis 
and esophagitis, does not accurately reflect the severity of 
that disability.  A review of the record leads the Board to 
conclude that additional development is necessary in this 
case before proceeding with appellate disposition, as the 
record does not contain sufficient development to render a 
decision as to the veteran's claim at this time.

Additionally, a review of the record discloses that the 
veteran has not been afforded a VA examination to determine 
the severity and manifestations of the veteran's duodenal 
ulcer.  In this regard, the Board notes that the veteran's 
treatment records are negative for the objective clinical 
findings necessary to evaluate the veteran's service-
connected duodenal ulcer, with duodenitis and esophagitis, 
under the Schedule for Rating Disabilities, and more 
specifically, under 38 C.F.R. § 4.114, Diagnostic Code 7305 
(2003).  It is unclear from the medical evidence of record 
whether the veteran's August 2002 gastrointestinal bleeding 
due to medication following a percutaneous transluminal 
coronary angioplasty at St. John's Regional Medical Center 
resulted in any permanent worsening of his duodenal ulcer.  
Specifically, the Board notes that, upon 
esophagogastroduodenoscopy, an ulcer of the duodenal bulb, 
with recent bleeding, was found and cauterized.  In addition, 
vascular anomalies of the distal body of the stomach were 
noted.  At discharge, the diagnoses included gastrointestinal 
bleeding from duodenal ulcer.  As such, the Board finds that 
the veteran should be afforded a gastrointestinal examination 
to determine the severity and manifestations of the veteran's 
duodenal ulcer, with duodenitis and esophagitis, from April 
2001 through the present.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The veteran should be afforded a VA 
gastrointestinal examination in order to 
ascertain the severity and 
manifestations of the veteran's duodenal 
ulcer, with duodentis and esophagitis, 
from April 2001 through the present.  
The examining physician should review 
the claims file, conduct all indicated 
studies, report pertinent medical 
complaints, symptoms and clinical 
findings, and address the following 
matters, providing a medical rationale 
for all conclusions and opinions and 
clinical findings correlating with the 
pertinent schedular criteria.  The 
examiner is requested to review the 
veteran's records with a view towards 
assessing the veteran's current level of 
impairment due to his duodenal ulcer, 
with duodentis and esophagitis.  The 
examiner is requested to report 
complaints and clinical findings in 
detail, and to clinically correlate the 
veteran's complaints and findings to 
each diagnosed disorder.  The examiner 
must also specify which disorders or 
manifestations are causally or 
etiologically related to the veteran's 
service-connected duodenal ulcer, with 
duodentis and esophagitis.  The examiner 
must distinguish between symptoms and 
manifestations related to the veteran's 
duodenal ulcer, with duodentis and 
esophagitis, and those related to the 
veteran's other nonservice-connected 
disabilities.  To the extent possible, 
the VA examiner must provide an 
objective characterization as to the 
frequency and duration of episodes of 
symptomatology associated with the 
veteran's duodenal ulcer, including 
whether the veteran has any anemia, 
weight loss, incapacitation, vomiting, 
hematemesis, or melena.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2003), the claims file 
must be made available to the examiner 
for review in connection with the 
examinations.  The examiner should be 
provided a full copy of this remand, and 
the examiner is asked to indicate that 
he or she reviewed the claims folder.  

2.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



